43 F.3d 713
310 U.S.App.D.C. 62
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael VAN METER, Appellant,v.Janet RENO, United States Attorney General, Appellee.
No. 92-5391.
United States Court of Appeals, District of Columbia Circuit.
Nov. 14, 1994.

Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Even assuming that appellant's claim is not barred by the statute of limitations, cf. 29 CFR Sec. 1613.214(a)(1)(i), we conclude that the district court properly entered judgment in favor of the defendant for substantially the reasons stated below, Van Meter v. Barr, 803 F.Supp. 444, 449-50 (D.D.C.1992).  The district court correctly concluded that in the absence of a causal link between the discrimination against Special Agent Rochon and the adverse transfer decision, appellant failed to establish even a prima facie case of discrimination with respect to his determination, see Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248 (1981);  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);  hence there was no occasion for the district court to consider the propriety of applying the mixed-motive paradigm or allocating burdens of proof thereunder.  Cf. Price Waterhouse v. Hopkins, 490 U.S. 228, 270-74 (1989) (O'Connor, J., concurring) (contrasting usual circumstantial proof of discrimination under Green and Burdine with direct evidence of illegitimate intent required for application of mixed-motive framework).  Accordingly, it is


3
ORDERED and ADJUDGED that the district court's judgment from which this appeal was taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).